Ronnie E. Floyd, a pro se Tennessee resident, appeals a district court order dismissing his civil rights complaint construed as being filed pursuant to 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Floyd attempted to file a class action for each of his adult children. The complaint was against multiple Murfreesboro, Tennessee police officers alleging discrimination and racial profiling. The district court dismissed the case, noting that Floyd did not have standing to represent his two adult children.
Although only Floyd signed the notice of appeal, he and his children signed the brief before the court. On appeal, the Floyds continue to argue that the adult children have been subjected to discrimination.
This court reviews de novo dismissals for lack of jurisdiction. See Greater Detroit Res. Recovery Auth. v. United States ERA, 916 F.2d 317, 319 (6th Cir.1990).
Floyd attempted to bring a class action for each of his adult children against several Murfreesboro, Tennessee police officers. A litigant must assert his own legal rights or interests. He cannot rest a claim for relief on the legal rights or interests of third parties. Powers v. Ohio, 499 U.S. 400, 410-11, 111 S.Ct. 1364, 113 L.Ed.2d 411 (1991). Floyd does not have standing to assert claims on behalf of his adult children. See Aquilina v. United States, No. 89-1565, 1990 WL 41016, at *1 (6th Cir. Apr. 10, 1990). Therefore, the district court did not err in dismissing Floyd’s complaint for lack of standing.
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.